Exhibit 99.1 August 3, 2010 Dow Reports Second Quarter Results Dow Delivers 20 Percent Increase in Sales and 21 Percent Increase in EBITDA(1); Combined Performance Segments Achieve Double-Digit Volume Gain and Continued Price Momentum Across All Geographic Areas Second Quarter 2010 Highlights · Dow reported earnings of $0.50per share, or $0.54per share excluding certain items.(2) This compares with a reported loss of $0.47pershare in the second quarter of 2009, or earnings of $0.05per share excluding certain items and discontinued operations. Sequentially, earnings increased 22percent from $0.41per share. · Sales rose 20percent versus the same period last year. Excluding acquisitions and divestitures,(3) sales increased 26 percent, driven by price gains of 19percent and volume growth of 7percent. Sales were up in all operating segments and in all geographic areas, with particular strength in North America and Europe, Middle East and Africa (EMEA). Emerging geographies collectively posted volume gains nearly double that of the total Company. · At a Company level, EBITDA increased to $1.9billion, up $327million versus the same quarter last year. Improved demand and price gains overcame a $100million increase in planned turnaround costs and a $1.6billion increase in purchased feedstock and energy costs. In addition, unplanned outages impacted the Company’s ability to meet demand, particularly in the Coatings value chain, resulting in more than $300 million of lost sales. · Dow’s combined Performance segments delivered more than 70percent of EBITDA in the quarter. Led by Electronic and Specialty Materials, EBITDA for these segments increased $125million versus last year. · Equity earnings were $244million, double the amount in the same period of 2009. · Dow continued to make significant progress in deleveraging its balance sheet by closing the Styron divestiture, generating more than $600million in free cash flow(4) and reducing net debt by $1.9billion. · Dow’s operating rate was 86percent excluding planned turnarounds, up year-over-year and sequentially, reflecting continued demand improvement. · Dow surpassed its commitments to deliver synergies related to the acquisition of Rohm and Haas and reduce structural costs, with realized savings in the quarter of $325million, and a run rate of more than $2billion. · The Company is exceeding its growth synergy target, delivering $684 million in sales on a run-rate basis. Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “Dow continued its earnings growth trajectory in the second quarter, with double-digit sales gains, continued progress in growth synergies and above-target structural cost reductions driving higher results. Strong demand growth in North America and Europe, combined with continuing demand momentum in emerging economies, drove revenue improvements across all of our operating segments. The power of our new portfolio was clearly evident, with the combined Performance businesses delivering nearly three-quarters of our EBITDA results. “Over these last 15 months, we have seamlessly integrated Rohm and Haas, launched our Advanced Materials Division and continue to make progress on our strategic agenda – the latest example being the signed definitive agreement for our new chlor-alkali joint venture. This bolsters Dow’s integration strength for our downstream performance businesses at a lower cost and with less capital outlays. We also completed the divestment of Styron and have now exceeded our goal of divesting $5 billion in non-strategic assets in less than two years. With the proceeds of these divestments and positive operating cash flows, we made further meaningful progress in strengthening our balance sheet. These actions, coupled with our performance over this last quarter, clearly demonstrate that our strategy is on course and continues to deliver results.” Three Months Ended In millions, except per share amounts Jun 30, Mar 31, Jun 30, Net Sales $ $ $ Net Sales excluding Acquisitions and Divestitures $ $ $ Earnings (Loss) per Common Share $ $ $ ) Earnings per Common Share excluding Certain Items and Discontinued Operations $ $ $ Review of Second Quarter Results Note: All sales, price and volume comparisons are presented excluding divestitures and recent seed acquisitions in Health and Agricultural Sciences unless otherwise specified. In this section EBITDA is presented on a reported basis unless otherwise specified. The Dow Chemical Company (NYSE: DOW) delivered sales of $13.6billion in the second quarter of 2010, a 26percent increase compared with the same period last year. Top-line growth was driven by a 7percent increase in volume and a 19percent increase in price. Double-digit sales gains were reported in all geographic areas, ranging from 14percent (Latin America) to 31percent (North America). Broad-based price increases were also achieved in all geographic areas, led by North America and EMEA, which were up 20 and 21 percent, respectively. All operating segments reported double-digit price increases except Health and Agricultural Sciences (down 5percent) and Electronic and Specialty Materials (down 1percent). At a Company level, demand grew 7percent, led predominantly by the combined Performance segments, which achieved 12percent volume growth versus the same period last year. The strongest increase was reported in Electronic and Specialty Materials, which achieved 20 percentvolume growth versus the year-ago period. Demand growth continued to be particularly strong in North America and EMEA, where volume was up 11percent and 8percent, respectively. Asia Pacific posted gains of 5percent, while volume growth in Latin America in the combined Performance segments was more than offset by a decline in volume related to an unplanned outage that limited polyethylene production in Basic Plastics. At a Company level, EBITDA increased to $1.9billion, up $327million versus the same quarter last year, excluding certain items. Improved demand and price gains overcame a $100million increase in turnaround costs and a $1.6 billion increase in purchased feedstock and energy costs. In addition, unplanned outages impacted the Company’s ability to meet demand, particularly in the Coatings value chain, resulting in more than $300 million of lost sales. Dow’s combined Performance segments delivered more than 70percent of EBITDA in the quarter. EBITDA for these segments increased $125 million versus the prior year, excluding certain items. When compared with the prior quarter on the same basis, EBITDA for these segments increased $175million excluding Health and Agricultural Sciences, which grew sales despite experiencing continued price pressure in agricultural chemicals and unfavorable weather conditions that limited some crop protection applications. EBITDA margins(5) for the combined Performance segments excluding Health and Agricultural Sciences expanded 171 basis points on the same basis. Net income from continuing operations for the quarter was $659million, up significantly compared with a net loss from continuing operations of $435million in the second quarter of 2009, and net income from continuing operations of $552million last quarter. Reported earnings for the current quarter were $0.50per share versus a reported loss of $0.47pershare in the second quarter of 2009. The Company earned $0.54pershare in the quarter, excluding certain items. This compares with earnings of $0.05per share in the same quarter last year, excluding certain items and discontinued operations. Certain items in the current quarter consisted of adjustments to the 2009 restructuring charge related to the divestitures of certain acrylic monomer assets and the hollow sphere particle business equal to $0.01per share; Rohm and Haas integration costs of $0.02per share; and an after tax loss on the divestiture of Styron equal to $0.01per share. (See supplemental information at the end of the release for a description of certain items affecting results.) Dow’s global operating rate was 86percent, excluding the impact of planned turnarounds, representing an 8percentage point increase year-over-year. On the same basis, Dow’s operating rate increased 1percentage point from last quarter, reflecting ongoing strength in the global economic recovery. Synergies related to the acquisition of Rohm and Haas and structural cost reductions continue to exceed Company goals, with realized savings in the quarter of $325million, and a run rate of more than $2billion. Notably, this quarter Dow surpassed its Rohm and Haas cost synergy goal of $1.3billion on a run-rate basis, and did so nine months ahead of its original target. In total, the Company has delivered synergy and restructuring cost reductions exceeding $1.8billion since the fourth quarter of 2008. Selling, General and Administrative (SG&A) expenses declined 2percent from the same period last year despite an 8percent increase in Health and Agricultural Sciences, which was driven by new product launches and commercial activities related to recent seed acquisitions. This was achieved while also increasing investment in the Company’s technology pipeline, as R&D spending rose 7percent year-over-year, primarily due to increased investment in Health and Agricultural Sciences. Equity earnings were $244million, double the amount in the same period of 2009, driven by strength in Dow Corning and the Company’s joint ventures in Kuwait, and despite planned turnarounds at MEGlobal, EQUATE and The Kuwait Olefins Company. Dow continued to make significant progress in deleveraging its balance sheet, closing the Styron divestiture and reducing net debt(6) by $1.9 billion in the quarter. Net debt to capital declined from 49.0percent in the first quarter to 46.5percent in the second quarter. “Dow continued its earnings growth trajectory in the second quarter, with double-digit sales gains, continued progress in growth synergies and above-target structural cost reductions driving higher results,” said Andrew N. Liveris, Dow’s chairman and chief executive officer. “Strong demand growth in North America and Europe, combined with continuing demand momentum in emerging economies, drove revenue improvements across all of our operating segments. The power of our new portfolio was clearly evident, with the combined Performance businesses delivering nearly three-quarters of our EBITDA results. “Over these last 15 months, we have seamlessly integrated Rohm and Haas, launched our Advanced Materials Division and continue to make progress on our strategic agenda – the latest example being the signed definitive agreement for our new chlor-alkali joint venture. This bolsters Dow’s integration strength for our downstream performance businesses at a lower cost and with less capital outlays. We also completed the divestment of Styron and have now exceeded our goal of divesting $5 billion in non-strategic assets in less than two years. With the proceeds of these divestments and positive operating cash flows, we made further meaningful progress in strengthening our balance sheet. These actions, coupled with our performance over this last quarter, clearly demonstrate that our strategy is on course and continues to deliver results.” Electronic and Specialty Materials Sales in the Electronic and Specialty Materials segment were $1.4billion, up 19percent versus the same quarter last year. Volume increased 20percent, while price was down 1percent. Recovery in electronics end-markets continued, with significant demand improvements year-over-year, particularly in Asia Pacific where the business saw volume growth of 25percent or more across all of its business units, driven by Semiconductor Technologies due to sustained high foundry utilization rates. Display Technologies and Growth Technologies also delivered strong growth driven by end-market demand for televisions and computer monitors, high operating rates at major flat panel display manufacturers, and healthy demand for materials used to produce light emitting diodes. Sales in Specialty Materials rose strongly versus the same period last year, with double-digit volume gains in most business units and all geographic regions, with particular strength in Asia Pacific and Latin America. Dow Water and Process Solutions reported volume growth in all geographic areas and in its ion exchange resins and reverse osmosis membranes business lines. Dow Microbial Control reported strong demand from energy end-markets. Equity earnings were $112million, reflecting continued strong performance at Dow Corning. This compares with equity earnings of $58million in the same period last year. EBITDA for the segment was $453million. This compares with EBITDA of $158million in the same period last year, which included a one-time increase in cost of sales of $75million related to the fair value step-up of inventories acquired from Rohm and Haas and a $68million restructuring charge. Coatings and Infrastructure Sales in Coatings and Infrastructure were $1.3billion, up 16percent compared with the same period last year. Volume rose 5percent year-over-year, and price was up 11percent. Volume and price gains were reported in all geographic areas. Compared with the year-ago period, Dow Coating Materials reported strong sales gains in both architectural and industrial coatings. In addition, the business expanded margins sequentially due to price increases and lower raw material costs, which partly offset the impact of monomer supply issues in the quarter. The upstream disruptions were addressed, and the business exited the quarter with a much-improved supply position. Dow Building and Construction reported a double-digit sales improvement, driven by volume gains despite continued weakness in residential and commercial construction end-markets. The business’ insulation products, led by Dow’s STYROFOAM™ extruded polystyrene foam insulation franchise, saw good growth in North America with its differentiated product offerings. Dow Adhesives and Functional Polymers saw double-digit volume growth, with strongest improvement in Asia Pacific, Latin America, and EMEA. EBITDA for the segment was $207million, compared with EBITDA of $25million in the same period last year, which included a one-time increase in cost of sales of $82 million related to the fair value step-up of inventories acquired from Rohm and Haas, and a $171million restructuring charge. Health and Agricultural Sciences Health and Agricultural Sciences sales were $1.3billion in the second quarter of 2010, up 4percent from $1.2billion in the year-ago period. (Reported sales for the second quarter of 2010 were up 6percent including the impact from recent seed acquisitions.) Volume increased 9percent, while price was down 5percent. Volume increased in Agricultural Chemicals largely due to the ramp-up of new products, such as pyroxsulam cereal herbicide in Northern Europe and the United States and penoxsulam rice herbicide in Asia, as well as increased demand for the business’ corn herbicides. However, this was partially offset by unfavorable weather patterns:wet weather in the United States resulting in lower insect pressure and delayed herbicide applications; flooding in Canada leaving several million acres of unplanted crops;and a cold spring in Europe that delayed and reduced the application window for cereal herbicides and fungicides. Agricultural Chemicals price declined from the prior year, as continued price pressure in glyphosate, coupled with higher stock levels from unfavorable weather patterns in the quarter, led to increased price competition in other crop protection products. Seeds, Traits and Oils posted strong volume gains from higher corn and soybean sales due to recent seed acquisitions, the successful launch of SmartStax™ trait technology, and generally high growth across all brands. EBITDA for Health and Agricultural Sciences was $196million, up from $140million in the second quarter of 2009, which included a $15million reduction in the 2007 restructuring reserve. This increase in EBITDA primarily reflected higher volumes and lower raw material and manufacturing costs, which were partially offset by lower selling prices and increased investments in R&D and commercial activities. Performance Systems Sales in Performance Systems were $1.8billion, up 23percent compared with the same quarter last year. Volume increased 13percent and price was up 10percent. Volume increased across all geographic areas, as well as in every business unit. Dow Automotive Systems benefited from a strong rebound in automotive end-markets, particularly in Asia Pacific and North America. Sales improved significantly, led by polyurethane glass bonding adhesives and foams, while technology-differentiated products used in acoustics and body structure applications experienced demand growth of at least 25percent. Dow Elastomers reported strong sales growth versus last year, driven by volume growth and double-digit price gains, particularly in North America and EMEA. The business benefited from a combination of healthy demand, a strong rebound in automotive end-markets, and low inventories across automotive, packaging and adhesives value chains. Dow Formulated Systems reported strong demand growth versus the year-ago period, with volume gains in all geographic areas. In particular, the business experienced growth in energy efficiency applications, and in infrastructure preservation applications for road and bridge protection, although these results were partly offset by higher raw material costs. Dow Wire and Cable reported a slight volume improvement despite sluggish business conditions in North America and Europe, where government stimulus spending has yet to have a significant impact on activity. Demand in Asia Pacific was strong for power products, particularly high-voltage applications. EBITDA for the segment was $223million in the quarter, which included a $15million pretax gain on the divestiture of Styron. This compares with EBITDA of $212million in the year-ago period, which included a one-time increase in cost of sales of $30million related to the fair value step-up of inventories acquired from Rohm and Haas Company. Performance Products Sales in Performance Products were $2.8billion, up 35percent compared with the same period last year. Volume rose 12percent and price rose 23percent. Demand growth was reported in most global business units. Polyurethanes reported a strong increase in sales, primarily driven by price gains. Demand growth was recorded in all geographic areas except Asia Pacific, where the business chose to forego lower margin sales. Results for Polyurethanes were impacted by several planned turnarounds in the quarter, as well as higher raw material costs. Epoxy reported double-digit price and volume gains versus the year-ago period with particularly strong demand in electrical laminates in Asia Pacific. The business also benefited from tight supply/demand conditions in key raw materials, such as epichlorohydrin. Polyglycols, Surfactants and Fluids reported double-digit price and volume gains versus last year, with demand growth in all geographic areas. In North America and EMEA, the business benefited from demand for high temperature heat transfer fluids used in concentrated solar power applications. EBITDA for the segment was $328million, which included a $26million pretax gain on the divestiture of Styron, offset by a $12 million adjustment to the 2009 restructuring charge. This compares with EBITDA of $212million in the year-ago period, which included a one-time increase in cost of sales of $22million related to the fair value step-up of inventories acquired from Rohm and Haas, and a $73million restructuring charge. Basic Plastics Sales in Basic Plastics were $3.0billion, up 26percent from the same quarter last year.Volume decline of 7percent was more than offset by a 33percent price increase. Double-digit price gains were reported in all geographic areas. Global industry demand for polyethylene continued to be strong in the quarter, most notably for packaging applications. However, Dow’s polyethylene sales in Latin America were impacted by an unplanned outage that limited production, thereby contributing to overall volume contraction. Demand for Polypropylene grew in North America and Europe, while unfavorable propylene costs disadvantaged exports to Asia Pacific. Equity earnings for the segment were $59million, compared with $35million in the year-ago period. The rise was largely attributed to EQUATE, which benefited from capacity expansion versus last year. Basic Plastics EBITDA for the quarter was $696million, which included a $10million pretax gain on the divestiture of Styron. This compares with EBITDA of $405million in the year-ago period, which included a $1million restructuring charge. Basic Chemicals Sales in the Basic Chemicals segment were $732million, up 25percent from the same period last year. Volume increased 3percent and price was up 22percent. The Chlor-Alkali/Chlor-Vinyl business reported higher sales versus the same period last year. Continued recovery in the alumina and the pulp and paper industries led demand for caustic soda to rise substantially in North America, and more modestly in EMEA. Caustic soda prices continued to improve sequentially. While price is up from the low prices reached in the third quarter of 2009, it remains substantially below the year-ago period. Vinyl chloride monomer (VCM) sales were higher than the previous year, with price up substantially. Volume grew at the quickest pace in North America, where U.S. polyvinyl chloride (PVC) exports more than offset sluggish domestic demand due to the low level of new housing construction. Ethylene Oxide/Ethylene Glycol (EO/EG) achieved higher sales from price increases driven by higher ethylene costs and tighter global supply/demand balances. Sales were partially offset by lower volumes compared with the same quarter of last year, primarily due to the shutdown of Dow’s EO/EG plant in the United Kingdom. In addition, the Chlorinated Organics business reported higher sales due to strong demand and improved pricing in refrigerants, fluoropolymers and solvents applications. Equity earnings increased to $54million for the quarter, compared with $9million in the year-ago period, due to improved results in MEGlobal and EQUATE. EBITDA for the quarter was $100million, versus a loss of $107million in the year-ago period, which included a $75 million restructuring charge. Outlook Commenting on the Company's outlook, Liveris said: “With yet another quarter of top- and bottom-line growth across our Company, we continue to have confidence that momentum is gradually building, and we have not changed our view of a sustained global recovery led by Asia, slowly helped by the U.S. recovery, but with Europe lagging. “Our U.S. macroeconomic view remains guardedly optimistic. We see continued demand growth from business spending improvements and a slow return of the consumer. In other industrialized regions, monetary stimulus continues to provide support against headwinds, such as tighter fiscal policies, particularly in Europe. And in emerging economies, we expect growth to continue, although at a tempered pace. “Dow has continued to experience high demand for products in downstream, market-driven sectors. Against this backdrop, we remain focused on executing our strategic and financial plan. Our broad geographic and portfolio presence in high-growth sectors such as electronics, water and other infrastructure markets bodes well for our ability to outpace the overall economic recovery. We remain focused on realizing the full potential of our new portfolio and lean cost structure, while executing on our innovation engine. We have the plan, the people and the technology to deliver continued earnings growth.” Dow will host a live Webcast of its second quarter earnings conference call with investors to discuss its results, business outlook and other matters today at 10:00 a.m. ET on www.dow.com. EBITDA is defined as earnings before interest, income taxes, depreciation and amortization. EBITDA is presented excluding certain items (2) unless otherwise specified. A reconciliation of EBITDA to "Income (Loss) from Continuing Operations Before Income Taxes" is provided following the Operating Segments table. See Supplemental Information at the end of the release for a description of these items. Sales of the Salt business of Rohm and Haas Company divested on October 1, 2009, sales related to TRN divested on September1, 2009 and sales of the acrylic monomer business and a portion of the specialty latex business divested on January 25, 2010; as well as the sales of two recent Dow AgroSciences acquisitions. Free cash flow is defined as “Cash provided by operating activities” less “Capital expenditures” less “Dividends paid to stockholders.” EBITDA margin is defined as EBITDA as a percentage of sales. Net debt equals total debt (“Notes payable” plus “Long-term debt due within one year” plus “Long-Term Debt”) minus “Cash and Cash equivalents” and “Marketable securities and interest-bearing deposits.” TMTrademark of The Dow Chemical Company or an affiliated company of Dow. TM SmartStax multi-event technology developed by Dow AgroSciences and Monsanto. SmartStax is a trademark of Monsanto Technology, LLC. About Dow Dow combines the power of science and technology with the “Human Element” to passionately innovate what is essential to human progress. The Company connects chemistry and innovation with the principles of sustainability to help address many of the world’s most challenging problems such as the need for clean water, renewable energy generation and conservation, and increasing agricultural productivity. Dow’s diversified industry-leading portfolio of specialty chemical, advanced materials, agrosciences and plastics businesses delivers a broad range of technology-based products and solutions to customers in approximately 160countries and in high growth sectors such as electronics, water, energy, coatings and agriculture. In 2009, Dow had annual sales of $45billion and employed approximately 52,000people worldwide. The Company’s more than 5,000products are manufactured at 214sites in 37countries across the globe. References to "Dow" or the "Company" mean The Dow Chemical Company and its consolidated subsidiaries unless otherwise expressly noted. More information about Dow can be found at www.dow.com. Use of non-GAAP measures: Dow’s management believes that measures of income excluding certain items (“non-GAAP” measures) provide relevant and meaningful information to investors about the ongoing operating results of the Company. Such measurements are not recognized in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and should not be viewed as an alternative to GAAP measures of performance. Reconciliations of non-GAAP measures to GAAP measures are provided in the Supplemental Information tables. Note: The forward-looking statements contained in this document involve risks and uncertainties that may affect the Company’s operations, markets, products, services, prices and other factors as discussed in filings with the Securities and Exchange Commission. These risks and uncertainties include, but are not limited to, economic, competitive, legal, governmental and technological factors. Accordingly, there is no assurance that the Company’s expectations will be realized. The Company assumes no obligation to provide revisions to any forward-looking statements should circumstances change, except as otherwise required by securities and other applicable laws. Financial Statements (Note A) The Dow Chemical Company and Subsidiaries Consolidated Statements of Operations Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, In millions, except per share amounts(Unaudited) Net Sales $ Cost of sales Research and development expenses Selling, general and administrative expenses Amortization of intangibles Restructuring charges (Note B) 13 29 Acquisition and integration related expenses (Note C) 37 52 63 Equity in earnings of nonconsolidated affiliates Sundry income - net 95 23 20 Interest income 10 9 17 21 Interest expense and amortization of debt discount Income (Loss) from Continuing Operations Before Income Taxes ) ) Provision (Credit) for income taxes ) ) Net Income (Loss) from Continuing Operations ) ) Income from discontinued operations, net of income taxes (NoteD) - - Net Income (Loss) ) ) Net income attributable to noncontrolling interests 8 12 9 23 Net Income (Loss) Attributable to The Dow Chemical Company ) ) Preferred stock dividends 85 Net Income (Loss) Available for The Dow Chemical Company Common Stockholders $ $ ) $ $ ) Per Common Share Data: Net income (loss) from continuing operations available for common stockholders $ $ ) $ $ ) Discontinued operations attributable to common stockholders - - Earnings (Loss) per common share - basic $ $ ) $ $ ) Net income (loss) from continuing operations available for common stockholders $ $ ) $ $ ) Discontinued operations attributable to common stockholders - - Earnings (Loss) per common share - diluted $ $ ) $ $ ) Common stock dividends declared per share of common stock $ Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Depreciation $ Capital Expenditures $ Notes to the Consolidated Financial Statements: Note A:The unaudited interim consolidated financial statements reflect all adjustments which, in the opinion of management, are considered necessary for a fair presentation of the results for the periods covered. These statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31,2009. Except as otherwise indicated by the context, the terms "Company" and "Dow" as used herein mean The Dow Chemical Company and its consolidated subsidiaries. Note B:In June 2009, Dow's Board of Directors approved a restructuring plan that incorporated actions related to the Company's acquisition of Rohm and Haas Company as well as additional actions to advance the Company's strategy and respond to continued weakness in the global economy. As a result, the Company recorded restructuring charges of $677 million in the second quarter of 2009. In the second quarter of 2010, the Company recorded adjustments to the 2009 restructuring plan of $13 million ($29 million year to date). See Supplemental Information for additional information. Note C:On April 1, 2009, Dow completed the acquisition of Rohm and Haas Company. During the second quarter of 2009, pretax charges totaling $52 million ($100 million year to date) were recorded for transaction and integration costs related to the acquisition.During the second quarter of 2010, integration costs totaled $37 million ($63 million year to date). Note D:On June 30, 2009, the Company completed the sale of the Calcium Chloride business and recognized a pretax gain of $162 million. The results of the Calcium Chloride business, including the second quarter of 2009 gain, are reflected as discontinued operations in 2009. The Dow Chemical Company and Subsidiaries Consolidated Balance Sheets June 30, Dec. 31, In millions(Unaudited) Assets Current Assets Cash and cash equivalents (variable interest entities restricted - 2010: $107) $ Restricted cash (variable interest entities restricted - 2010: $205) - Marketable securities and interest-bearing deposits 6 - Accounts and notes receivable: Trade (net of allowance for doubtful receivables - 2010: $132; 2009: $160) Other Inventories Deferred income tax assets - current Total current assets Investments Investment in nonconsolidated affiliates Other investments (investments carried at fair value - 2010: $2,124; 2009: $2,136) Noncurrent receivables Total investments Property Property Accumulated depreciation Net property (variable interest entities restricted - 2010: $933) Other Assets Goodwill Other intangible assets (net of accumulated amortization - 2010: $1,478; 2009: $1,302) Deferred income tax assets - noncurrent Asbestos-related insurance receivables - noncurrent Deferred charges and other assets Total other assets Total Assets $ Liabilities and Equity Current Liabilities Notes payable $ Long-term debt due within one year Accounts payable: Trade Other Income taxes payable Deferred income tax liabilities - current 79 78 Dividends payable Accrued and other current liabilities Total current liabilities Long-Term Debt Other Noncurrent Liabilities Deferred income tax liabilities - noncurrent Pension and other postretirement benefits - noncurrent Asbestos-related liabilities - noncurrent Other noncurrent obligations Total other noncurrent liabilities Stockholders' Equity Preferred stock, series A ($1.00 par, $1,000 liquidation preference, 4,000,000 shares) Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive loss Unearned ESOP shares Treasury stock at cost The Dow Chemical Company's stockholders' equity Noncontrolling interests Total equity Total Liabilities and Equity $ See Notes to the Consolidated Financial Statements. The Dow Chemical Company and Subsidiaries Operating Segments Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, In millions(Unaudited) 2009 (1) Sales by operating segment Electronic and Specialty Materials $ Coatings and Infrastructure Health and Agricultural Sciences Performance Systems Performance Products Basic Plastics Basic Chemicals Hydrocarbons and Energy Corporate 74 Total $ EBITDA (2) by operating segment Electronic and Specialty Materials $ Coatings and Infrastructure 25 Health and Agricultural Sciences Performance Systems Performance Products Basic Plastics Basic Chemicals ) ) Hydrocarbons and Energy (1
